DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species B encompassing claims 1-3 and 6 in the reply filed on 04 May 2022 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 4-5 and 7-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 May 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3 and 6 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A lift-off structure for a sprayed thin layer on a substrate surface, comprising…a lifted-off sprayed thin layer formed on the base layer” and is considered indefinite as the tenses of “lift-off” and “lifted-off” conflict and therefore the scope of the claim is unclear as one cannot tell if the sprayed thin layer is on the base layer or has been lifted off of the structure.  Clarification is required.  Based on p.9 of the originally filed specification, the claims will be interpreted where the sprayed thin layer is on the base and the edge of the thin layer is ablated and has been lifted off.  Claims 2-3 and 6 are included in this rejection as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrachood et al. (US 2008/0179282).
Considering claim 1, Chandrachood teaches integrated circuit materials and a photolithographic reticle comprising a metal photomask layer (Paragraphs 3 and 14).  Figure 3C (reproduced below) depicts a substrate (310), a patterned opaque metal layer (320), and a resist material (330) (Paragraphs 38, 39, and 44).  

    PNG
    media_image1.png
    218
    581
    media_image1.png
    Greyscale


This is considered to teach a base layer of the substrate and a lifted-off sprayed thin layer for the metal layer and/or the resist material and is considered to be a “lift-off structure” as Chandrachood teaches a substantially identical layering of materials as those which applicant claims and discloses, absent an objective showing.  See MPEP 2112.01.  Further, the resist layer is taught to be patterned using a laser (Paragraph 43) and the metal layer is taught to be etched such that the processed substrate features have a sidewall angle of about 90 degrees between the sidewall feature and the bottom of the feature (Paragraphs 63-64).  This is considered to teach a new side surface having an inclination angle per applicant’s disclose on the first full paragraph of page 7 of the originally filed specification. 
While not teaching a singular example of the instantly claimed lift-off structure this would have been obvious to one of ordinary skill in the art in view of the teachings of Chandrachood as this is considered a combination of conventionally known layers and materials known to form a photolithographic reticle and one would have had a reasonable expectation of success.  Further, the recited terms of “sprayed” and “ablated” are considered to be product-by-process limitations and are not considered to render a patentable distinction over the prior art absent a showing as to how the recited process affects the final structure of the claimed lift-off structure, absent an objective showing.  See MPEP 2113.
Considering claim 2, Chandrachood teaches where the metal layer may be formed in a thickness of about 50-100 nm and where other thicknesses may occur based on the requirements of the manufacturer or composition of the materials (Paragraph 39) and where the resist may be about 200-600 nm (Paragraph 42).  While not expressly overlapping the claimed ranges, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  It is the examiner’s position that there is no distinction between the thickness taught by Chandrachood and the instantly claimed thickness.  See MPEP 2144.04 and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Considering claim 3, Chandrachood teaches where the sidewall angle is about 90 degrees relative to the bottom of the feature (Paragraph 64) which overlaps the claimed 0-10 degrees of the inclination angle per applicant’s disclose on the first full paragraph of page 7 of the originally filed specification and the courts have held that where claimed ranges overlap of lie inside of those in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 6, Chandrachood teaches where the substrate comprises an optically transparent material including quartz, silica, alumina, etc. (Paragraph 38) (i.e. ceramic materials).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yokota et al. (US 2006/0057420), Yamamoto et al. (US 7,371,659), Mishima et al. (US 2009/0151996), and Sho et al. (US 2009/0253082) teach patterned layers with inclination angles similar to that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784